Citation Nr: 1107965	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
glaucoma.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1961 to 
August 1965.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2009.  This matter was 
originally on appeal from a November 2006 rating decision and a 
March 2007 Decision Review Officer Decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In January 2009, the Board remanded the case for a VA 
ophthalmology examination to assess the severity of the Veteran's 
service-connected glaucoma.  A VA examination was conducted in 
April 2009.

In July 2010, VA received additional VA outpatient treatment 
records from Minneapolis VAMC.  These additional records indicate 
that the Veteran underwent Ahmed shunt placement and 
phacoemulsification with intraocular lens implant of the right 
eye in August 2009.  Consequently, a more contemporaneous 
assessment of the Veteran's service-connected glaucoma is 
required. 

In addition, the veteran has requested a copy of the August 2010 
Addendum to the April 2009 VA examination report.

Accordingly, the case is REMANDED for the following action:

1.  There should be compliance with the 
Veteran's request for information from his 
claims folder, i.e., a copy of August 2010 
addendum to the April 2009 VA examination 
report.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity of 
his service-connected glaucoma.  The claims 
file must be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made. 
All pertinent symptomatology and findings 
should be reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished.   

The Veteran's field of vision in each eye 
should be tested according to Goldmann 
Perimeter testing.  A Goldman Perimeter 
Chart for each eye should be included with 
the examination report.  The chart will be 
made part of the examination report, and 
not less than two recordings should be 
made.  The examiner should set forth in the 
examination report for the degree of 
remaining visual field in each eye, in each 
of the following eight principal meridians: 
temporally, down temporally, down, down 
nasally, nasally, up nasally, up, and up 
temporally.

Uncorrected and corrected central visual 
acuity for distance and near vision of both 
of the Veteran's eyes should also be 
provided.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


